               Case 2:18-cr-00193-NIQA Document 143-1 Filed 02/06/19 Page 1 of 2



Information and belief that the following is an accurate transcription of audio messages sent by Karen Allen to
B.T. and B.T.’s text responses to those messages.



Audio TM 1.3 And if I knew that was your life style from the door, I wouldn’t of did shit. I thought I was
             helping you.

                Plus, I don’t even fuck with cops. I thought I was helping you. You’re the one who’s acting
                like an asshole about it.

TM Response: Because u didn’t talk to me. U didn’t ask me. You Thought. You Assumed. I’m not acting like
             an asshole its just crazy.

Audio TM 2.3 Well, what do you expect? What am I supposed to come up to you and ask you that question?
             No. I barely even see you. And yeah maybe I did assume. But Jessica was telling me all this
             shit. Man, I thought you was a victim to the street.

                If you go back and read my shit, okay? ‘Cause I wasn’t really trying to hurt anybody but to
                save you. Everything I said could never even be held up in court because it was all hearsay.

TM Response: Ok

Audio TM 2.3 And what I did was out of love. It wasn’t out to hurt nobody. Why would I try to hurt you,
             bae? I love you.

TM Response: Not sure was hearing all these stories. Mom Jess was a crackhead.

Audio TM 2.3 I had talked … I would talk to Jessica. She would be like, “Yeah, he beats her up. He beats us
             both up. And then after she works, he takes all . . . all both of our money. Takes my money.
             He punched her in the face.” Something about hittin’ him in the head with a bottle. I thought
             you were being held against your own will, man.

TM Response: Using a 15 year old girl didn’t u see the article.

                I didn’t care was Jessica was doing. I wasn’t worried what she was doing. Jessica is a broken
                soul. She’s soulless. She don’t give a fuck. She’s ruined. I was just . . .

Audio TM 3.3 . . . soul. She’s soulless. She don’t give a fuck. She’s ruined. I was just worried about you. I
             told Jessica that I was going to fucking put her daughter into prostitution. I didn’t care . . .

TM Response: Oh my god.

Audio TM 3.3: I had nobody to talk to about it. I didn’t want to talk to mom-mom about it, like shit that I
              knew. Then I talked to Jamie about her sister being in prostitution and she couldn’t get out of
              it because of her pimp. I didn’t realize today that . . . hold on.

                Hold on. I’m a little stoned.

                I didn’t realize that’s the new thing.
              Case 2:18-cr-00193-NIQA Document 143-1 Filed 02/06/19 Page 2 of 2


                You don’t understand. I grew up watching HBO series about pimps and whores and all that
                shit, bae.

TM Response: I feel you, its just crazy Bcus me and he stopped even being friends while she was telling you
             all of this.

Audio TM 3.3 I didn’t know all that, bae, man. I didn’t do it to hurt you. I did it because I love you. I
             thought I was seriously saving you from the D’Kyle that he was hurting you, he was beating
             you, like all kinds of crazy shit, bae. I thought I was saving you. I thought you couldn’t get
             away from him, man. Like if I fucked up, I fucked up, but I did it out of love. I didn’t do it to
             hurt you.

TM Response: Ok I feel really bad, but I understand

Audio TM 4.3 What do you think I felt like in the back of a cop car? They came for me at my work. Dude
             that shit was my (inaudible).

                I thought you was in danger. I don’t know. I just fucking thought he was holding you and
                making you prostitute. I thought he was like a pimp.
